DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 16-23, 33-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aloe (US 2014/0368156 A1).
Regarding claim 1, Aloe discloses a battery pack maintenance system comprising: maintenance circuitry (Fig. 3) configured to perform a maintenance operation on a battery pack having a plurality of batteries (Par. [022]); image input circuitry (Circuitry connected to element 11) configured to receive an image of the battery pack (Par. [033]); a display (11) configured to display the image; user input circuitry configured to receive a battery selection user input identifying a selected battery of the battery pack (Par. [050]); and wherein the maintenance circuitry is configured to associate the battery selection user input with a maintenance operation performed on the selected battery (Par. [050]).  
Regarding claim 18, Aloe discloses a method performed by a battery pack maintenance system comprising: receiving an image of a battery pack (Pars. [032]-[033] user interface allows user to choose image) having a plurality of batteries using image 
Regarding claim 2, Aloe discloses the maintenance circuitry is configured to display user- selectable areas overlaying the image on the display (Par. [033], [050]), each user-selectable area corresponding to one of the plurality of batteries (Par. [022], [050]), wherein the battery selection user input comprises a selection of the user-selectable area corresponding to the selected battery.  
Regarding claim 3, Aloe discloses the user-selectable areas are each surrounded by a graphical boundary overlaying the image (Fig. 4, name search, category search).
Regarding claim 4, Aloe discloses maintenance circuitry is configured to move one of the boundaries (Name search, category search) based on a boundary user input received through the user input circuitry (Search type).  
Regarding claim 5, Aloe discloses the maintenance circuitry is configured to highlight the user- selectable area or the selected battery (Fig. 4, product) corresponding to the battery selection user input on the display (Product detail).  
Regarding claim 6, Aloe discloses the maintenance circuitry is configured to present battery information (Fig. 4, name search, category search) relating to the selected battery on the display.  
Regarding claims 16, 33, Aloe disclose the image input circuitry (11) is configured to receive the image over a wired or wireless connection (The limitation is true for any 
Regarding claims 17, 34, Aloe discloses user input circuitry comprises touchscreen interface (11) for the display.  
Regarding claim 19, Aloe discloses the method includes displaying user-selectable areas (11) overlaying the image on the display, each user-selectable area corresponding to one of the plurality of batteries (Battery type); and the battery selection user input comprises a selection (Name search, category search) of the user-selectable area corresponding to the selected battery using an input device of the system.  
Regarding claim 20, Aloe discloses the user-selectable areas (In the screen 11) are each surrounded by a graphical boundary overlaying the image (The limitation is true for any prior art includes Aloe since to select name or category, graphical boundary must overlaying the image).  
Regarding claim 21, Aloe discloses receiving a boundary user through user input circuitry (On screen 11); and adjusting the graphical boundary overlaying the image based the boundary user input (The limitation is true for any prior art of touch screen including Aloe since it is the operation of the screen ).  
Regarding claim 22, Aloe discloses highlighting the user-selectable area (The limitation is true for any prior art including Aloe since selected area must be highlighted for user to select) or the selected battery corresponding to the battery selection user input on the display using the maintenance circuitry (Note: The “or” reads on alternative exclusive embodiments).  
.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aloe (US 2014/0368156 A1) in view of Vain et al. (US 2020/0086757 A1).
Regarding claims 15, 32, Aloe does not disclose a camera for capturing the image of the battery pack.  
Vain et al. disclose device and system for increasing tolerance in a battery station and further discloses a camera (Vain et al.’s element 343) for capturing the image of the battery pack (400).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the camera for capturing the image of the battery pack, as taught by Vain et al. into the system of Aloe because having a camera for capturing the image of the battery pack would be desirable to facilitate the identification of the type of battery and increasing mechanical fault tolerance in battery station (Vain et al.’s par. [001]).	
Claims 9-11, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aloe (US 2014/0368156 A1) in view of Kurle et al. (6,137,261).

Regarding claims 10-11, 27-28, except for performing the test using the maintenance circuitry discussed in claim 26, Aloe disclose one or more images of the one or more steps (Note: The “or” reads on alternative exclusive embodiments).
Kurle et al. discloses rechargeable battery maintenance and testing system 
(Element 22, Kurle et al.’s fig. 1) and further discloses displaying test instructions on the display (48) describing one or more steps for performing a battery test on the selected battery using the maintenance circuitry.  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the displaying test instructions on the display describing one or more steps for performing a battery test on the selected battery using the maintenance circuitry, as taught by Kurle et al. into the system of Aloe because having displaying test instructions on the display describing one or more steps for performing a battery test on the selected battery using the maintenance circuitry involves only routine experimental.
Allowable Subject Matter
Claims 7-8, 12-14,  24-25, 29-31, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
March 18, 2022